Citation Nr: 1646036	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-05 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served in the Army from March 1969 to November 1970, which included service in the Republic of Vietnam.  He died in October 2009.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction is now with the New Orleans, Louisiana RO.

The issues of entitlement to service connection for cancer of the kidney and liver as due to herbicide exposure and posttraumatic stress disorder (PTSD), for purposes of accrued benefits, have been raised by the record in a September 2009 statement.  Neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran died in October 2009; and, his death certificate identifies the cause of death as metastatic renal cancer.

2.  The Veteran had service in Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides.

3.  It is at least as likely as not that the Veteran's renal cell carcinoma was caused by his exposure to herbicides while on active duty in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for the cause of death of the Veteran have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The appellant's claim of entitlement to service connection for cause of death is being granted herein.  Any error related to these duties is moot. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312 (a) (2015). 

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307 (a)(6)(iii) (2015); Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008); 66 Fed. Reg. 23,166  (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases are presumed to be due to chemical herbicide exposure.  Service personnel records confirm that the Veteran had active service in Vietnam during the Vietnam era.  The Veteran is thereby presumed to have been exposed to herbicide agents.

According to the Veteran's death certificate, the primary cause of death was metastatic renal cancer.  

Despite the Veteran's service in Vietnam, service connection for cause of death cannot be presumptively established because renal cancer is not one of the specifically listed disorders in 38 C.F.R. § 3.309 (e).  Notwithstanding the fact that service connection for cause of death cannot be presumptively established, direct service connection may be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The appellant's representative argues the Veteran's renal cancer was the direct result of his exposure to herbicides when he served in Vietnam.  

The medical evidence of record includes several medical opinions addressing whether the Veteran's renal cancer was caused by his conceded exposure to herbicides in Vietnam.  First, a September 2015 statement from Dr. M.S. opined the Veteran's renal cancer was either caused by Agent Orange or the exposure to Agent Orange made the renal cancer more virulent.  Dr. M.S. based his opinion that Agent Orange caused or contributed to the Veteran's death from the "well documented carcinogenic effects of dioxin."  Furthermore, his opinion was based on the medical literature including the report of the Overton Brooks VA Medical Center, which he indicated establishes a link between Agent Orange and renal cancer.

Next, a VHA opinion was obtained in February 2016.  The examiner addressed the Overton Brooks VA Medical Center opinion which Dr. M.S. relied heavily upon in providing a positive nexus between the Veteran's renal cancer and exposure to Agent Orange.  The examiner noted the results of the Overton Brooks VA Medical Center opinion "were far from conclusive or even strongly suggestive evidence of a link between agent orange and kidney cancer.  The study was small and descriptive and did not apply appropriate methodology to establish any link between Agent Orange exposure and kidney cancer."  Instead, the examiner acknowledged the reasonableness to hypothesize that Agent Orange exposure increases the risk of developed kidney cancer but without epidemiologic evidence supporting (or refuting) the hypothesis, it is impossible to conclude that such an association exists.  Instead, he concluded that it is unlikely that Agent Orange contributed to the Veteran's developing renal cell carcinoma or his cancer's aggressiveness.

The appellant responded by submitting a statement from Dr. V.C dated October 2016, which addresses the previous two opinions of record.  Dr. V.C. agreed with the VA examiner's opinion that the study relied upon by Dr. M.S. does not establish a link between herbicide exposure and renal cell carcinoma, however, she disagreed with the examiner's conclusion.  Instead, Dr. V.C. reported the incidence of renal cell carcinoma is so low, which results in few epidemiological studies regarding the relationship between it and exposure to dioxins, Agent Orange or any other of its components.  Despite the low number of studies available, she reported the available studies show a positive relative risk for renal cancer carcinoma.  In conclusion, based on the epidemiologic and toxicologic evidence she presented in her statement, Dr. V.C. opined that it is at least as likely as not that the Veteran's renal cell carcinoma was caused by his exposure to herbicides while on active duty in Vietnam.

In light of the two medical opinions which question the conclusive link between herbicide exposure and renal cell carcinoma in the Overton Brooks VA Medical Center opinion which Dr. M.S. relied heavily upon, the Board finds that less probative weight is warranted for Dr. M.S.'s opinion.  However, the VHA opinion and the opinion of Dr. V.C. are both well-reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinions rendered.  Both medical opinions warrant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  Neither opinion is any more or less persuasive than the other.

In sum, the Board is left with two probative medical opinions with opposite conclusions.  The evidence is at least in equipoise as to whether the Veteran's renal cell carcinoma was caused by his exposure to herbicides while on active duty.  Thus, giving the benefit of the doubt to the appellant, the Board finds the preponderance of the evidence supports the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


